—In a habeas corpus proceeding, petitioner appeals from a decision of the Supreme Court, Orange County (Green, J.), dated August 11, 1982, which directed that the writ be dismissed.
Appeal dismissed, without costs or disbursements. No appeal lies from a decision (Oberlander v Fine Care, 108 AD2d 798).
Furthermore, the claims petitioner raises were or could have been reviewed on the direct appeal from the judgment of conviction. Therefore, they are not subject to review in a habeas corpus proceeding (People ex rel. Phifer v Scully, 107 AD2d 729). Mollen, P. J., Lazer, Weinstein and Rubin, JJ., concur.